Citation Nr: 1760404	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability to include rotator cuff strain, sprain, tear, and post-operative repair residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1995 in the United States Navy.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO).

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript has been incorporated into the Veteran's case file.

In September 2015, the Board remanded the matter for further development as to obtain outstanding treatment records and for a supplemental etiology opinion.


FINDING OF FACT

The Veteran's current right shoulder disability was not shown in service and the weight of the evidence is against finding that his right shoulder disorder, to include rotator cuff strain, sprain, tear, and post-operative repair residuals, are secondary to his service connected patellofemoral syndrome of the right knee.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, to include rotator cuff strain, sprain, tear, and post-operative repair residuals, have not been met. 38 U.S.C. §§ 1110, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439  (1995).

The Veteran reported that his right knee "gave out" while he was getting out of the shower, that he tried to catch himself as he began falling backwards and sustained a right shoulder injury. 

With respect to element (1), a current disability, the Veteran has a right shoulder disability. The Veteran presented to the emergency room in September 2010 for treatment of a right shoulder injury. An MRI showed mild degenerative changes in the AC joint with small focal full thickness tear in the far anterior supraspinatus tendon. He subsequently underwent surgery to repair his right shoulder tear.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran presented with right shoulder pain on one occasion, after moving furniture while in service; however, the injury was not given any diagnosis and no shoulder pain residuals were seen on separation examination.  Further, there is no medical opinion linking his current disability to any in-service event or injury. As such, service connection on a direct basis is not warranted. Finally, there is no indication that the Veteran's in-service shoulder pain resulted in arthritis within one year after separation and he did not seek treatment for any shoulder condition until his September 2010 injury.

Turning to the question of whether the service-connected knee disabilities caused the right should disability, the Veteran is service-connected for patellofemoral syndrome his left and right knees since January 12, 1995.  He is in receipt of 10 percent ratings under Diagnostic Code 5003-5261 for the left knee and Diagnostic Code 5024-5261.  A separate rating is not in effect for a knee disability manifested by recurrent subluxation or lateral instability.  

Prior to the Veteran's right shoulder injury, his patellofemoral syndrome was assessed in corresponding VA examinations.

In July 2005, the Veteran was afforded a VA examination for his knees. X-rays of his knees were considered normal. Physical examination revealed moderate instability to the patella medially and laterally with weight bearing. The examiner considered pain to be the most limiting factor during range of motion with no weakness, decreased endurance, or fatigability noted in either knee after repetitive testing.

In March 2009, the Veteran was again afforded a VA examination for his knees. No instability was found in his knees bilaterally. Additionally, range of motion tests revealed no weakness, decreased endurance, or fatigability with repetitive range of motion bilaterally in the Veteran's knees.

After his September 2010 right shoulder injury, the Veteran was again afforded a VA examination for his knees as he sought an increase in disability compensation. In the April 2011 examination, the Veteran reported that his knees gave out on a regular basis, about 2 to 3 times per day. The examiner noted that several orthopedic reports endorsed that the Veteran "slipped" in the shower and tried to catch himself as he fell. This report conflicted with the Veteran's contentions where he reported that his knee "gave out," which caused him to fall. Physical examination revealed pain in the Veteran's knees with no instability, but was positive for weakness and stiffness after use. The examiner reviewed radiological images of the Veteran's knees and noted that they did not show significant pathology to support the Veteran's reported symptoms.

September 2012 Social Security Administration (SSA) records reveal that the Veteran had "weakness" in his right knee based on the Veteran's report.

In October 2015, the Veteran was afforded a VA examination for his right shoulder. A right shoulder disability was confirmed based on the Veteran's history. The examiner opined that Veteran's right shoulder disability was less likely than not incurred in or caused by any in-service event. Additionally, he opined that it was less likely than not that the Veteran's current right shoulder disability was proximately due to or the result of the Veteran's service connected knee or back disabilities. He further noted that the Veteran's right shoulder was not aggravated beyond its natural progression as a result of his service connected conditions. His rationale was that "[a]lthough he is service connected for low back injury residuals, right knee patellofemoral syndrome, and left knee patellofemoral syndrome, these are not anatomically or physiologically tied in with the right shoulder and is noted he has a direct cause with a slip on a wet surface causing a near fall which is a traction issue and has nothing to do with the biomechanics of the knees or back. As he caught himself from falling it had a direct force on his right shoulder which caused his rotator cuff tear."

The Board finds that service connection for a right shoulder disability is not warranted.

Regarding the Veteran's statements that his knee "gave out" causing him to fall, the Veteran is competent to provide testimony regarding whether he experienced observable symptoms associated with his right knee. Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or as a substitute for a nexus. See Jandreau v.
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). Knee instability is not a diagnosis that can be positively associated with patellofemoral syndrome without medical expertise. 

Additionally, the Board finds the Veteran's statements that he made at the time he was treated during his orthopedic visits to be more credible than his later historical accounts. Lay statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care. FED. RULES OF EVID. 803(4); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("Recourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"). Additionally, there are multiple instances where the Veteran's treating clinicians questioned his self-reports of falls as his reported "scrapes and bruises" appeared to be older in onset than the Veteran's stated reports.

Even if the Board were to afford the Veteran the benefit of doubt in regard to his reported symptoms and the circumstances pertaining to his fall, the medical evidence remains against the claim. The VA examinations before the Veteran's fall revealed minimal knee pathology, which was confirmed via radiographical tests. Additionally, while the July 2005 physical examination revealed pain and instability in the patella, the Veteran was able to perform repetitive range of motion testing with minimal difficulty. Additionally, subsequent examinations confirmed minimal pathology in the Veteran's knees; not to the level that would suggest his reported level of disability as per the examiner's reports. As such, the evidence does not meet the necessary equipoise to warrant service connection on a secondary basis.


ORDER

Service connection for a right shoulder disability, to include rotator cuff strain, sprain, tear, and post-operative repair residuals, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


